Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 17, and 20, applicant has incorporated the allowable subject matter of claim 12 as indicated in the Office Action filed 9/15/21.  Specifically, applicant has incorporated wherein the baffle system includes a first baffle wall and a second baffle wall disposed above the first opening of the hopper, each of the first baffle wall and the second baffle wall having a top end and a bottom end, and the top end being disposed above the bottom end to provide angled surfaces configured to form at least a portion of the capping material streams.  The prior art of record, alone or in combination, fail to show such configuration.  The closest prior art being Dean (US 5,775,836) and Wendorff et al (US 2016/0017551).  Dean discloses a hopper and drum for capping sediment; however, is silent to the baffle system as specifically recited.  Wendorff et al discloses a hopper including a baffle; however, the baffle is not configured as specifically called for in the claims i.e. a first baffle wall and a second baffle wall disposed above the first opening of the hopper, each of the first baffle wall and the second baffle wall having a top end and a bottom end, and the top end being disposed above the bottom end to provide angled surfaces configured to form at least a portion of the capping material streams.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL